 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOE H. BANKHEAD,                                  No. 2:15-cv-0642-TLN-EFB P
12                       Petitioner,
13           v.                                         ORDER
14    DAVID DAVEY,
15                       Respondent.
16

17          Petitioner is a state prisoner without counsel seeking a writ of habeas corpus pursuant to

18   28 U.S.C. § 2254. He has requested a third extension of time to file his objections to the court’s

19   April 19, 2018 findings and recommendations.

20          Good cause appearing, it is ORDERED that petitioner’s request (ECF No. 25) is granted

21   and petitioner has another 30 days from the date this order is served to file his objections.

22   Dated: October 30, 2018.

23

24

25

26

27

28
